746 F.2d 1393
SOUTH-CENTRAL TIMBER DEVELOPMENT, INC., Plaintiff-Appellee,v.Esther WUNNICKE, Commissioner of Department of NaturalResources of the State of Alaska;  et al.,Defendants-Appellants,Kenai Lumber Company, Intervenor-Defendant-Appellant.
Nos. 81-3053, 81-3081.
United States Court of Appeals,Ninth Circuit.
Nov. 9, 1984.

LeRoy E. DeVeaux, Wanamaker, DeVeaux & Crabtree, Anchorage, Alaska, for South-Central Timber Development, Inc.
Shelley J. Higgins, Asst. Atty. Gen., Anchorage, Alaska, for LeResche and State of Alaska.
Richard Helm, Burr, Pease & Kurt, Anchorage, Alaska, for Kenai Lumber Co.
Appeal from the United States District Court for the District of Alaska.
Before GOODWIN, KENNEDY, and SKOPIL, Circuit Judges.

ORDER

1
The judgment of this court, 693 F.2d 890 (9th Cir.1982), is vacated, in compliance with the mandate of the Supreme Court of the United States, --- U.S. ----, 104 S.Ct. 2237, 81 L.Ed.2d 71.  The case is remanded to the district court for further proceedings.